Exhibit 10.49
THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 23, 2011, is made by and among KMG CHEMICALS,
INC., a Texas corporation, KMG-BERNUTH, INC., a Delaware corporation, and KMG
ELECTRONIC CHEMICALS, INC., a Texas corporation (collectively, and as further
defined in the Credit Agreement, the “Borrowers”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, successor by merger to
Wachovia Bank, N.A., as Agent and Collateral Agent as defined in the Credit
Agreement (hereinafter defined), those lenders executing this Amendment as
Lenders, and such other lenders (collectively, and as further defined in the
Credit Agreement, the “Lenders”) as may become a party to the Credit Agreement.
R E C I T A L S:
A. Borrowers, Agent, Collateral Agent and Lenders have entered into that certain
Amended and Restated Credit Agreement dated as of December 31, 2007 (as
heretofore amended, collectively, the “Credit Agreement”).
B. The Term Loan and the Term Notes have been paid in full. Borrowers have
requested that Agent, Collateral Agent and Lenders (i) terminate the Term Loan
Commitment, (ii) increase the amount of the Revolving Loan (as defined in the
Credit Agreement) from $50,000,000.00 to $60,000,000.00, (iii) make Revolving
Loan advances without reference to the Borrowing Base, and (iv) modify certain
terms of the Credit Agreement, and Lenders have agreed to the same upon the
terms and conditions set forth in this Amendment.
C. The Prudential Insurance Company of America and PRUCO Life Insurance Company
have proposed to sell their interests in the Revolving Loan to Wells Fargo Bank,
National Association, as a Lender, which has agreed to purchase such interests.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions Above. As used herein, the terms “Amendment,”
“Borrowers,” “Credit Agreement” and “Lenders” shall have the meanings as set
forth above.
Section 1.02 Definitions in Agreement. Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meanings as set
forth in the Credit Agreement; without limiting the foregoing, the following
terms are defined in the Credit Agreement: “Agent,” “Borrowing Base,”
“Collateral Agent,” “Collateral Report,” “Credit Agreement Obligations,”
“Eligible Assignee,” “Intercreditor Agreement,” “KMG-Bernuth,” “KMG ECI,” “Loan
Documents,” “Prudential Term Note,” “Revolving Loan,” “Term Loan Commitment,”
“Term Loans,” and “Term Notes”.

 

 



--------------------------------------------------------------------------------



 



Section 1.03 Additional Definitions. As used herein, the following terms shall
have the meanings set forth below:
“Assigning Lenders” means The Prudential Insurance Company of America and PRUCO
Life Insurance Company.
“Acquiring Lender” means Wells Fargo Bank, National Association, as a Lender.
ARTICLE II
AMENDMENTS TO AGREEMENT
Section 2.01 Defined Terms. Section 1.2 of the Credit Agreement is hereby
amended as follows:
(a) The term “Consolidated Current Assets” is inserted to read in full as
follows:
“Consolidated Current Assets” means, at any time, the consolidated current
assets of the Borrower Consolidated Group, as determined in accordance with
Generally Accepted Accounting Principles.
(b) The term “Consolidated Current Liabilities” is inserted to read in full as
follows:
“Consolidated Current Liabilities” means, at any time, the consolidated current
liabilities of the Borrower Consolidated Group, as determined in accordance with
Generally Accepted Accounting Principles.
(c) The term “Revolving Loan Commitment” is amended to read in full as follows:
“Revolving Loan Commitment” means Sixty Million and 00/100 Dollars
($60,000,000.00).
(d) The term “Revolving Loan Maturity Date” is amended to read in full as
follows:
“Revolving Loan Maturity Date” means December 31, 2016.
(e) The term “Revolving Notes” is amended to read in full as follows:
“Revolving Notes” means (a) the following promissory notes, each executed by the
Borrowers: (i) Revolving Note dated November 23, 2011 in the face amount of
$45,000,000.00 payable to the order of Wells Fargo Bank, National Association,
and (ii) Revolving Note dated March 18, 2010 in the face amount of
$15,000,000.00 payable to the order of Bank of America, N.A.; and (b) any
amendment to or modification of any such promissory note and any promissory note
given in extension or renewal of, or in substitution for, such promissory note.

 

2



--------------------------------------------------------------------------------



 



Section 2.02 Borrowing Base; Collateral Report. The Borrowing Base will no
longer be used in determining the amount of the Revolving Loan. Therefore:
(a) Section 7.2(J) is hereby restated to read in full as follows:
(J) There shall have been delivered to Agent the Compliance Certificates as
required under this Agreement and reflecting compliance with the terms of this
Agreement.
(b) Section 10.1(C)(5) is hereby deleted.
(c) Exhibit B to the Credit Agreement is hereby deleted.
Section 2.03 Term Loan Commitment. The Term Loan Commitment is hereby
terminated. No further Term Loan Advances shall be made.
Section 2.04 Lenders’ Credit Percentages. Exhibit D to the Credit Agreement is
hereby amended by substituting Exhibit D attached hereto for Exhibit D attached
to the Credit Agreement.
Section 2.05 Financial Covenants. Section 10.3 of the Credit Agreement is hereby
amended by restating Subsection 10.3 (A)(2) to read in full as follows:
(2) A ratio of Consolidated Current Assets to Consolidated Current Liabilities
of not less that 1.5 to 1.0. For purposes of this covenant, Consolidated Current
Liabilities shall exclude any payment required to be made on the final maturity
date of the Prudential Term Note.
Section 2.06 Maintaining Bank Accounts. Section 10.14(A) of the Credit Agreement
is hereby amended to read in full as follows:
(A) Borrowers shall maintain all of their principal bank accounts (collectively,
the “Bank Accounts”), including any Deposit Accounts and disbursement accounts,
with Wells Fargo Bank, National Association (the “Approved Bank Accounts”).

 

3



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
The effectiveness of this Agreement is conditioned upon the satisfaction of the
following further conditions which must be satisfied as of the date of this
Amendment:
Section 3.01 Representations and Warranties True and Correct. The
representations and warranties contained herein and in all other Loan Documents,
as amended hereby and by the other documents given in connection with this
Amendment, shall be true and correct as of the date hereof except as previously
disclosed to Lender.
Section 3.02 No Default. No Default or Event of Default shall exist.
Section 3.03 Borrower Documents. Borrowers shall have executed and delivered to
Agent, for the benefit of the Lenders, the following documents, in form and
substance satisfactory to Agent in its sole discretion; each of such documents
shall be a Loan Document:
(a) this Agreement;
(b) Revolving Note payable to Wells Fargo Bank, National Association in the face
amount of $45,000,000.00;
(c) First Amendment to Deed of Trust, Assignment of Rents, Security Agreement
and Financing Statement relating to real property owned by KMG ECI in Hollister,
California;
(d) Second Amendment to Deed of Trust and Security Agreement relating to real
property owned by KMG ECI in Pueblo County, Colorado;
(e) Second Amendment to Mortgage and Security Agreement relating to real
property owned by, KMG-Bernuth in Doniphan County, Kansas;
(f) CLTA Form 110.6 Endorsement to the Loan Policy of Title Insurance relating
to real property owned by KMG ECI in Hollister, California;
(g) ALTA Form 11 Endorsement to the Loan Policy of Title Insurance relating to
real property owned by KMG ECI in Pueblo County, Colorado;
(h) ALTA Form 11 Endorsement to the Loan Policy of Title Insurance relating to
real property owned by, KMG-Bernuth in Doniphan County, Kansas; and
(i) Closing Certificates for each Borrower.
Section 3.04 Opinion of Counsel. Borrower’s outside legal counsel shall have
delivered to Agent a legal opinion in form and substance satisfactory to Agent
in its sole discretion.

 

4



--------------------------------------------------------------------------------



 



Section 3.05 Execution of Revolving Loan Sale Documents. Assigning Lenders and
Acquiring Lender shall have executed and delivered to each other Assignment and
Acceptance Agreements, the original Revolving Notes for the Assigning Lenders
endorsed to Acquiring Lender and marked by Acquiring Lender as “Renewed and
Extended”, and such other documents as Assigning Lenders and Acquiring Lender
shall agree are useful or necessary for the sale of Assigning Lenders’ portion
of the Revolving Loan to Acquiring Lender, all in form and substance as mutually
agreed upon by Assigning Lenders and Acquiring Lender.
Section 3.06 Amendment to Intercreditor Agreement. The parties to the
Intercreditor Agreement shall have executed and delivered to Agent and
Collateral Agent an amendment to the Intercreditor Agreement, in form and
substance satisfactory to Agent in its sole discretion; such document shall be a
Loan Document.
Section 3.07 Amendment to Note Purchase Agreement. Borrowers and the Purchasers
(as defined in the Note Purchase Agreement dated December 31, 2007 as more
particularly described in the Intercreditor Agreement) shall have executed and
delivered among themselves an amendment to the Note Purchase Agreement, granting
such waivers and consents as may be required to permit the Transaction.
ARTICLE IV
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
Section 4.01 Renewal and Extension of Revolving Notes. To the extent of
$35,000,000.00, the Revolving Note of even date herewith in favor of Wells Fargo
Bank, National Association is given in renewal and extension, and not in
extinguishment or novation, of the following Revolving Notes, each executed by
Borrowers: (i) dated March 18, 2010, payable to the order of Wachovia Bank,
N.A., in the face amount of $30,000,000.00, (ii) dated December 31, 2007,
payable to the order of The Prudential Insurance Company of America, in the face
amount of $2,500,000.00, and (iii) dated December 31, 2007, payable to the order
of PRUCO Life Insurance Company, in the face amount of $2,500,000.00; the Liens
securing said Revolving Notes are hereby renewed and extended to secure the
Credit Agreement Obligations, and said Liens are hereby ratified and confirmed
in every respect by Borrowers and shall continue in full force and effect.
Section 4.02 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect. Borrowers and Lenders
agree that the Credit Agreement as amended hereby shall continue to be legal,
valid, binding and enforceable in accordance with its terms. The terms,
provisions, and conditions of any and all of the Loan Documents are hereby
ratified and confirmed in every respect by Borrowers and shall continue in full
force and effect.

 

5



--------------------------------------------------------------------------------



 



Section 4.03 Representations and Warranties. Borrowers hereby represent and
warrant to Lenders that:
(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite corporate action on the part of Borrowers and will
not violate the articles of incorporation or bylaws of Borrowers;
(b) after giving effect to the modifications contained in this Amendment, and
any other Loan Document, the representations and warranties contained in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof except as previously disclosed to Lenders;
(c) after giving effect to the modifications contained in this Amendment, no
Default or Event of Default has occurred and is continuing and no event or
condition has occurred that with the giving of notice or lapse of time or both
would be a Default or an Event of Default;
(d) after giving effect to the modifications contained in this Amendment,
Borrowers are in full compliance with all covenants and agreements contained in
the Credit Agreement as amended hereby; and
(e) Borrowers are not presently aware of any claim they have against Lenders,
nor are they aware of any claim any of their respective Subsidiaries have
against Lenders, for damages arising out of any prior action or inaction on the
part of Lenders or their representatives or agents.
ARTICLE V
ASSIGNMENT OF PRUDENTIAL AND PRUCO
PORTIONS OF REVOLVING LOAN
Section 5.01 Assignment of Portions of Revolving Loan. Contemporaneously with
the execution and delivery of this Agreement, the Assigning Lenders are
assigning their portion of the Revolving Loan to the Acquiring Lender, which is
an Eligible Assignee, and endorsing their Revolving Notes to the Acquiring
Lender.
ARTICLE VI
MISCELLANEOUS
Section 6.01 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents executed in
connection with this Amendment.

 

6



--------------------------------------------------------------------------------



 



Section 6.02 Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
Section 6.03 Expenses of Lender. As provided in the Credit Agreement, Borrowers
agree to pay on demand all reasonable costs and expenses incurred by Lenders in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including without limitation
the reasonable costs and fees of Lenders’ legal counsel, and all reasonable
costs and expenses incurred by Lenders in connection with the enforcement or
preservation of any rights under the Credit Agreement as amended hereby, or any
other Loan Document, including without limitation the reasonable costs and fees
of Agent’s legal counsel.
Section 6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
Section 6.05 APPLICABLE LAW. THIS AMENDMENT IS ENTERED INTO AND PERFORMABLE IN
HARRIS COUNTY, TEXAS, AND THE SUBSTANTIVE LAWS, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS, OF THE UNITED STATES AND THE STATE OF TEXAS
SHALL GOVERN THE CONSTRUCTION OF THIS AGREEMENT AND THE DOCUMENTS EXECUTED AND
DELIVERED PURSUANT HERETO, AND THE RIGHTS AND REMEDIES OF THE PARTIES HERETO AND
THERETO.
Section 6.06 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Lenders and Borrowers and their respective successors
and assigns, except Borrowers may not assign or transfer any of their rights or
obligations hereunder without the prior written consent of Lenders.
Section 6.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
Section 6.08 Effect of Waiver. No consent or waiver, express or implied, by
Lenders to or for any breach of or deviation from any covenant, condition or
duty by Borrowers shall be deemed a consent or waiver to or of any other breach
of the same or any other covenant, condition or duty.
Section 6.09 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

7



--------------------------------------------------------------------------------



 



Section 6.10 SECTION 26.02 NOTICE. THE CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT AND THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE CREDIT AGREEMENT AND THIS AMENDMENT, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
EXECUTED as of the date first written above.
[Remainder of page is blank. Signatures appear on following pages.]

 

8



--------------------------------------------------------------------------------



 



SIGNATURE PAGES — BORROWERS

                  KMG CHEMICALS, INC.    
 
           
 
  By:   /s/
 
J. Neal Butler
President and Chief Executive Officer    
 
                KMG-BERNUTH, INC.    
 
           
 
  By:   /s/
 
J. Neal Butler    
 
      President and Chief Executive Officer    
 
                KMG ELECTRONIC CHEMICALS, INC.    
 
           
 
  By:   /s/
 
J. Neal Butler    
 
      President and Chief Executive Officer    

 

9



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — WELLS FARGO

                  WELLS FARGO BANK,         NATIONAL ASSOCIATION         as
Agent, Collateral Agent,         Lender and Issuing Lender    
 
           
 
  By:   /s/
 
John L. Kallina    
 
      Senior Vice President    

Instructions for Wire Transfers to Agent:
Wells Fargo Bank, National Association
Charlotte, NC
ABA Number: 053 000 219
Account Number: 01459670001944
Account Name: Agency Svcs Synd Clearing
Payment Details: KMG Chemicals

 

10



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — BANK OF AMERICA

                      BANK OF AMERICA, N.A.,
        as a Lender    
 
                    By:   /s/                  
 
      Name:   Shawyna Jarrett     
 
      Title:   Vice President  

 

11



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

                      THE PRUDENTIAL INSURANCE         COMPANY OF AMERICA,      
  as a Lender    
 
                    By:   /s/                  
 
      Name:   Brian N. Thomas    
 
      Title:   Vice President  

 

12



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — PRUCO LIFE INSURANCE COMPANY

                      PRUCO LIFE INSURANCE COMPANY,         as a Lender    
 
                    By:   /s/                  
 
      Name:   Brian N. Thomas    
 
      Title:   Vice President  

 

13